Citation Nr: 0428647	
Decision Date: 10/19/04    Archive Date: 10/28/04	

DOCKET NO.  02- 05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to January 
1999. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2000, April 2002, June 2002, July 2002, 
and April 2004 decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDING OF FACT

The veteran's service-connected disabilities, consisting of a 
somatoform disorder, degenerative joint disease of the right 
ankle, degenerative joint disease of the left ankle, heel 
spurs with degenerative joint disease of the right foot, heel 
spurs of the left foot, lumbosacral strain, patellofemoral 
syndrome of the right knee, and lymphomas of the back, 
abdomen, and arms (status post excision), when taken in 
conjunction with his education and occupational experience, 
are insufficient to preclude his participation in all forms 
of substantially gainful employment.  


CONCLUSION OF LAW

The veteran's service-connected disabilities do not render 
him individually unemployable.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.41, 4.16 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and the proper subsequent 
VA process.  See Pelegrini, supra.  

In the present case, in correspondence of February 2004, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claim, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to submit any further evidence in his 
possession which pertained to his claim.  

The veteran and his representative were also provided with a 
Statement of the Case, and various Supplemental Statements of 
the Case.  These documents provided them with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claim, and the 
requirement to submit evidence establishing that, due solely 
to the veteran's service-connected disabilities, he was 
precluded from all forms of substantially gainful employment.  
By way of these documents, the veteran and his representative 
were also specifically informed of the cumulative evidence 
previously provided to the VA, or obtained by the VA on the 
veteran's behalf.  In point of fact, the aforementioned 
correspondence informed the veteran of the evidence that he 
was responsible for submitting, and what evidence the VA 
would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the initial decision on appeal.  Moreover, the 
notice provided to the appellant in February 2004 was 
provided by the AOJ prior to the final transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated, and a 
Supplemental Statement of the Case was provided to the 
appellant.  In the case at hand, the claimant has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to attend a hearing at the RO 
before a Decision Review Officer/Hearing Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  In 
point of fact, the veteran offered testimony in support of 
his claim at a hearing before the undersigned Veterans Law 
Judge in May 2004.  He has been provided notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence the VA 
would secure on his behalf.  Moreover, he has been given 
ample time to respond.  Accordingly, to decide the appeal 
would not be prejudicial to the claimant.  

Factual Background

In February 2000, there was received the veteran's claim for 
a total disability rating based upon individual 
unemployability.  At that time, the veteran indicated that he 
had completed high school, and last worked in February 2000 
as a preloader.

On VA general medical examination in July 2000, it was noted 
that the veteran's medical records were available, and had 
been reviewed.  When questioned regarding his lumbosacral 
strain, the veteran stated that he experienced pain 3 to 
4 times per week at random.  Reportedly, this pain was 
located over the lumbosacral spine, and in the left 
paraspinal musculature.  

Regarding the veteran's heel spurs, the veteran stated that 
he had undergone surgery for removal of a right heel spur, 
though his left heel spur was still bothering him.  
Reportedly, the veteran experienced pain following walking or 
standing for five minutes at a time.  

Regarding his ankle injury, the veteran stated that he had 
recently turned both of his ankles.  Reportedly, he had 
suffered an injury to his left ankle 2 1/2 months earlier, 
and had been wearing a support brace since that time.  The 
veteran further indicated that he had turned his right ankle 
1/2 to 2 weeks earlier, following which he had sought 
evaluation, and received a diagnosis of a slightly sprained 
right ankle.  According to the veteran, this was treated with 
an Ace wrap, though the ankle was still swollen and sore.  
When further questioned, the veteran indicated that he had 
broken his left ankle in service, and did not believe that it 
had "healed correctly."  

Regarding his lymphomas, the veteran complained of multiple 
lymphomas over his back and abdomen, as well as on his arms.  
Reportedly, the veteran had not had these lymphomas removed, 
as he had been told that they would simply recur.  

With regard to patellofemoral syndrome of the right knee, the 
veteran complained of pain and buckling.  Currently, the 
veteran experienced symptoms approximately 4 to 5 times per 
week emanating from the knee joint.  On these occasions, the 
veteran's knee might buckle and hurt at random.  

Regarding his alleged unemployability, the veteran stated 
that his military injuries had begun to bother him while at 
work for UPS.  According to the veteran, his feet, knees, and 
ankles had been causing symptoms which interfered with his 
employment.  

On physical examination, the veteran's extremities were 
without cyanosis, clubbing, or edema.  Dermatologic 
evaluation revealed multiple small lymphomas located over the 
veteran's trunk, including the back and abdomen, as well as 
on his extremities.  Further examination revealed straight 
leg raising on the right and left from 0 to 85 degrees 
without discomfort.  Range of motion showed forward flexion 
from 0 to 90 degrees, with backward extension from 0 to 25 
degrees, lateral rotation of 0 to 35 degrees, and 
lateroflexion of 0 to 40 degrees.  The patellar and Achilles 
reflexes were 2+ and symmetrical.  Sensory examination was 
intact to both pinprick and light touch in all lower 
extremity dermatomes.  At the time of examination, the 
veteran's right knee displayed nonspecific crepitus on range 
of motion.  Range of motion was normal from 0 to 140 degrees 
of flexion and extension.  There was a negative anterior 
drawer sign, as well as a negative Lachman's, and negative 
McMurray's sign.  The veteran's medial and lateral collateral 
ligaments were stable, with no specific evidence of 
chondromalacia patellae.  His feet were normal, with normal 
skin temperature and capillary blanching.  At the time of 
examination, there was no evidence of tenderness to palpation 
over either of the veteran's heels.

The veteran's ankles could not be evaluated due to his recent 
sprain injuries.  However, the veteran reported that he was 
uncomfortable with dorsiflexion and plantar flexion due to 
his recent injuries.  Further examination revealed no 
evidence of any lower extremity atrophy, and the bilateral 
ankles and knees were symmetrical.  DeLuca evaluation could 
be performed only on a limited basis due to the veteran's 
recent sprain injuries.  He was, however, able to 
repetitively touch his toes (for evaluation of his 
lumbosacral spine) without evidence of fatigability, weakened 
movement, incoordination, functional loss of range of motion, 
or further pain.  At the time of examination, the veteran was 
unable to squat down and rise to a standing position, 
inasmuch as this maneuver caused pain in his ankles.  The 
pertinent diagnoses were dementia; status post strain injury 
of the lumbosacral spine, with various residuals and 
sequelae; status post excision of a right heel spur, with 
residuals of left heel spur and discomfort; status post 
recent sprain injuries to both ankles, with an inability to 
perform range of motion testing; lymphomas; and 
patellofemoral syndrome of the right knee, with discomfort 
and a normal range of motion.  

Regarding the veteran's employability, it was the opinion of 
the examiner that, given the veteran's service-connected 
musculoskeletal claim, he was capable of working.  While the 
veteran had experienced a strain injury to his spine in the 
past, he should (currently) be able to work, though with 
lifting restrictions not to exceed 25 pounds.  The veteran's 
feet, while somewhat "problematic," when taken in conjunction 
with his recently sprained ankle, were not enough to declare 
the veteran unemployable "based on chronic ankle 
disabilities."  While the veteran had a history of 
patellofemoral syndrome, in the opinion of the examiner, he 
should be able to work.  Moreover, the veteran's lymphomas 
would not interfere with his job performance in any way.  
According to the examiner, the veteran would not have to work 
in a sedentary capacity unless in the future "a claim was 
developed for chronic disability in his ankle due to 
repetitive strain." 

On VA psychiatric examination in July 2000, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  According to the veteran, he had worked for UPS 
for four months, extending from the last part of 1999 until 
February 2000.  Reportedly, he left that job because he was 
having trouble with his ankles and feet, and "everything 
else."  

On mental status examination, it was noted that the veteran 
had a walking brace on his left leg and ankle, and was in a 
wheelchair.  The veteran transferred with pain, and pain was 
noted at other times during the interview, in particular, 
when somewhat painful or emotional things "came up."  
Further noted at the time of examination was that the veteran 
appeared to be dysarthric, and might have scanting speech.  
No hallucinations or delusions were elicited, and there was 
no evidence of any suicidal or homicidal ideation.  Cause-
and-effect thinking was maintained, though the veteran was 
somewhat concrete in his answers to questions.  The veteran 
admitted during the interview that he was still driving a 
motor vehicle, albeit to a limited extent.

On formal testing, the veteran was oriented to everything 
except the day.  He was unable to remember 3 out of 3 
objects, though he tried to perform this task on two separate 
occasions.  In fact, when asked to remember A, B, C, 1, 2, 3, 
circle, square, and triangle, something which he had two 
minutes to view, he was unable to recall the sequence.  
However, he was able to spell the word "world" backward 
without difficulty.  The veteran was also able to perform 2 
out of 3 steps of a three-stage command, and to read and obey 
a sentence.  

In the opinion of the examiner, the veteran exhibited an 
inconsistent presentation of symptoms.  While he was unable 
to recall the A, B,C, 1, 2, 3, circle, square, triangle 
sequence, a year and a half earlier, he had been able to 
drive a car to Tennessee and live by himself for a week and a 
half before he found a woman (i.e., a stranger he met in a 
club) to live with him.  Consequently, it was somewhat 
unclear what exactly was going on.  The pertinent diagnosis 
noted was somatoform disorder, with a Global Assessment of 
Functioning score of 62.  Noted at the time of examination 
was that the veteran showed a limited ability to understand 
the role of illness in his life, and that he limited his life 
by explaining himself "in terms of being a patient."  In the 
opinion of the examiner, the veteran was "employable in a 
loosely supervised situation."  

Following VA neuropsychological evaluation in late July 2000, 
it was noted that testing was very difficult to interpret, 
inasmuch as it did not appear that the veteran had provided 
his best performance.  In addition, the veteran's pattern of 
scores was unusual both across test scores and between 
evaluation scores.  The examiner commented that the veteran's 
performance on tests of attention and concentration suggested 
that he could not complete complicated tasks, but that such 
was not so.  In light of such findings, it was not possible 
to diagnose the veteran with an organically-based cognitive 
deficit.  Moreover, based upon the veteran's performance on 
tests of concept formation, reasoning, and academic skill, it 
was the opinion of the evaluator that he should be able to 
work in a loosely supervised job with little public contact.  

In correspondence of August 2000, the veteran's spouse stated 
that both she and her husband (i.e., the veteran) had reached 
the conclusion that, due to his injuries, he would never be 
able to hold a steady job and so he would "go for 100% 
disability."  

VA outpatient treatment records covering the period from 
April to September 2000 show treatment during that time 
primarily for the veteran's ankle problems.  

In correspondence of November 2000, the veteran's spouse 
detailed various aspects of the veteran's disabilities, and 
the effect of those disabilities on their daily lives.  

In correspondence of December 2000, a private Employment 
Vocational Counselor wrote that the veteran had completed 
high school, and had tried college, though with "negative 
results."  Additionally noted was that, because of the 
veteran's back, ankle, and foot problems, he would be unable 
to perform any labor-intensive work.  Insofar as sedentary 
work was concerned, the veteran had no clerical training.  
Moreover, his memory problems would constitute a major 
drawback in an office setting.  While repetitive work, such 
as assembly, might be possible, the veteran's lack of 
concentration would present serious problems to any employer.  
Were his somatoform disorder to be stabilized, work might be 
found for the veteran.  However, until this disorder 
improved, the veteran should be considered "unemployable."

In an Application for Increased Compensation Based on 
Unemployability received in January 2001, the veteran 
indicated that he had worked as a delivery driver, and as a 
tank crewman.  

VA outpatient treatment records covering the period from 
November 2001 to June 2002 show treatment during that time 
for various left ankle and right knee problems, as well as 
for lymphomas and the veteran's psychiatric disability.  
During the course of treatment in mid-February 2002, the 
veteran underwent the excision of a nodule from his lower 
back.  The clinical assessment was possible lymphoma of the 
lower back.  

During the course of VA outpatient treatment in late March 
2002, the veteran complained of right knee pain which had 
been present for the past year, though it had become somewhat 
worse over the past few months.  According to the veteran, 
two weeks earlier, the pain in his right knee had been 
severe.  When questioned, the veteran denied any recent 
trauma or injury to his right knee.  According to the 
veteran, he used a cane for his left ankle, which put more 
weight and stress on his right knee.  Reportedly, pain was 
present all around the kneecap, and became worse with 
walking, or with going up or down stairs.  At the time of 
evaluation, the veteran denied any swelling, catching, or 
locking of the knee, though there was a sensation of "giving 
out" on occasion when walking.  The veteran complained of 
continuing left ankle pain, which was usually severe, though 
medication helped keep the swelling down and decreased the 
pain. 

On physical examination, there was tenderness to palpation in 
the area of the lateral proximal tibia.  Also noted was 
positive patellar crepitus, and pain with patellar 
manipulation.  There was a full range of motion of both 
knees, with no joint effusion.  Lachman's test was negative, 
as was the anterior drawer sign, and McMurray's test.  The 
clinical assessment was right knee pain, and left ankle pain.  

In a rating decision of June 2002, the RO granted a 10 
percent evaluation for patellofemoral syndrome of the right 
knee, which had previously been evaluated as noncompensably 
disabling.  

On VA general medical examination in June 2002, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  The pertinent diagnoses were status post 
reconstructive surgery of the left ankle, with a well-healed 
scar, and no limitation of motion; patellofemoral syndrome 
and chondromalacia of the right knee, with limited motion, 
and normal radiographic studies, and no evidence of impaired 
endurance, weakness, or incoordination; lumbosacral strain, 
with limited motion, and degenerative disc disease at the 
levels of the 5th lumbar vertebra and 1st sacral segment, and 
at the 12th thoracic vertebra and 1st lumbar segment, with no 
impaired endurance, weakness, or incoordination; lymphoma; 
heel spurs and degenerative joint disease of the right foot, 
with tenderness, but no limitation of motion, and no impaired 
endurance, weakness, or movement; and heel spurs of the left 
foot, with tenderness, but no limitation of motion, no 
impaired endurance, and no weakened movement.  

In the opinion of the examiner, due to the veteran's service-
connected disabilities, his employment activities were 
somewhat limited/restricted.  This was to say that, due to 
the veteran's service-connected disabilities, he could engage 
in no employment which involved prolonged standing or 
walking, or heavy lifting, repeated bending, or pushing and 
pulling.  Sedentary employment, on the other hand, might be 
feasible.  

On VA psychiatric examination in June 2002, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  Mental status examination revealed the veteran to 
be casually dressed.  He walked 50 yards down the corridor to 
the examination room with the assistance of a cane.  This was 
in contrast to his examination in July 2000, at which time he 
was apparently in a wheelchair.  Overall, the veteran 
appeared to be in better condition, both psychologically and 
physically, than at the time of his examination in July 2000.  

On further examination, the veteran clearly tried to indicate 
that he had a memory problem.  When questioned, he stated 
that he did not watch TV because he could not remember what 
he had watched.  The veteran additionally claimed ignorance 
for how he had spent the majority of his time the previous 
Saturday and Sunday.  This was in striking contrast to the 
clear and obvious memory for how he had spent his time at his 
father's home in Tennessee.  Significantly, earlier in the 
examination, the veteran's wife had been instructed not to 
answer for him.  When, approximately 10 minutes later, the 
veteran's wife attempted to answer a question for him, he 
corrected her, and reminded her of the instructions.  In the 
opinion of the examiner, this appeared to indicate that the 
veteran's performance on memory was inconsistent.  Indeed, 
based on the examination findings, there was no reason to 
believe that the veteran suffered from any memory deficit 
whatsoever.  Moreover, during the course of the examination, 
the veteran exhibited no deficit in language function.  This 
was to say that he had no difficulty with concentration or 
computation, and was able to abstract on similarities.  

Noted at the time of examination was that the veteran's 
performance and responses were highly unreliable.  At times, 
he clearly appeared to be exaggerating, while at other times, 
he seemed to be evasive and vague.  According to the 
examiner, the veteran had never been suicidal.  While he 
tried to endorse auditory hallucinations, stating that he 
heard someone whispering in his ear, there was no other 
evidence of either hallucinations or delusions.  

In the opinion of the examiner, the veteran did not appear to 
have any form of cognitive impairment.  Certainly, he did not 
have any memory deficit.  According to the examiner, the 
veteran was not totally reliable with his responses, giving 
answers to some questions in an exaggerated fashion, and 
being evasive with others.  Comparing the veteran's 
performance on examination to previous reports, there was 
some reason to believe that he had improved both physically 
and psychologically.  In any case, there was no indication 
that the veteran could not be gainfully employed.  Based on 
examination findings, the veteran suffered from a somatoform 
disorder such that he was overly concerned with bodily 
functions.  This preoccupation was strongly enforced by his 
wife.  The pertinent diagnosis was undifferentiated 
somatoform disorder, with a Global Assessment of Functioning 
of 65, indicative of mild occupational and emotional 
impairment.  

VA outpatient treatment records dated in June 2002 reveal 
that the veteran underwent surgery at that time for excision 
of lymphomas.  

Additional VA outpatient treatment records covering the 
period from July 2002 to April 2004 show treatment during 
that time primarily for various left ankle problems.  In an 
entry of early November 2002, it was noted that the veteran's 
ankle was stable, and that there was no instability or any 
appreciable laxity.  Range of motion was good, with only 
minimal pain.  The clinical assessment was degenerative joint 
disease following ankle reconstruction.  

During the course of VA treatment in mid-April 2004, it was 
noted that the veteran was being seen for followup of an 
injection of the left sinus tarsi region four weeks earlier.  
According to the veteran, the injection had helped for 
approximately one week.  

On physical examination, there was no evidence of any 
effusion or discoloration.  There was some tenderness to 
palpation over the origin of the Achilles tendon, as well as 
over the sinus tarsi region.  Range of motion of the ankle 
was adequate, though there was pain in the heel region with 
eversion and/or inversion.  The clinical assessment was left 
foot/ankle pain, with various osteoarthritic and surgical 
changes.  

During the course of a hearing before the undersigned 
Veterans Law Judge in May 2004, the veteran and his spouse 
offered testimony regarding the effect of his various 
disabilities upon his employability.  The veteran stated that 
he was working part-time delivering pizzas, because of his 
family's need for income.  During the course of the hearing, 
the veteran was able to answer all questions posed without 
any difficulty, although his responses were interrupted at 
times by his spouse.

Pertinent evidence of record is to the effect that service 
connection is currently in effect for a somatoform disorder 
(formerly rated as dementia), evaluated as 50 percent 
disabling; degenerative joint disease of the right ankle, 
evaluated as 10 percent disabling; degenerative joint disease 
of the left ankle, evaluated as 10 percent disabling; heel 
spurs with degenerative joint disease of the right foot, 
evaluated as 10 percent disabling; heel spurs of the left 
foot, evaluated as 10 percent disabling; lumbosacral strain, 
evaluated as 10 percent disabling; patellofemoral syndrome of 
the right knee, evaluated as 10 percent disabling; and 
lymphomas of the back, abdomen, and arms (status post 
excision), evaluated as noncompensably disabling.  The 
combined evaluation for the veteran's various service-
connected disabilities is 80 percent.  The veteran is 
additionally in receipt of special monthly compensation 
pursuant to the provisions of 38 U.S.C.A. § 1114(s) (West 
2002) and 38 C.F.R. § 3.350(i) (2003).  

Analysis

The veteran in this case seeks entitlement to a total 
disability rating based upon individual unemployability.  In 
essence, it is argued that the veteran's various service-
connected disabilities, when taken in conjunction with his 
education and occupational experience, are sufficient to 
preclude his participation in all forms of substantially 
gainful employment.  

In that regard, total disability ratings for compensation may 
be assigned where the schedular rating for the service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  

In the present case, a review of the record discloses that 
the veteran has completed high school.  Reportedly, the 
veteran has had occupational experience as a preloader, and 
as a delivery driver.  The veteran's service-connected 
disabilities consist of a somatoform disorder; degenerative 
joint disease of both ankles; heel spurs with degenerative 
joint disease of the right foot; heel spurs of the left foot; 
lumbosacral strain; patellofemoral syndrome of the right 
knee; and lymphomas of the back, abdomen, and arms, status 
post excision.  

As is clear from the above, the veteran's predominant 
service-connected disability is a somatoform disorder, 
currently evaluated as 50 percent disabling.  The veteran's 
remaining service-connected disabilities are currently 
evaluated at no more than 10 percent.  As of the time of a VA 
general medical examination in July 2000, the veteran was 
described as "capable of working."  A psychiatric examination 
conducted at that same time yielded a diagnosis of somatoform 
disorder, with a Global Assessment of Functioning score of 
62.  The psychiatric examiner, following his evaluation of 
the veteran, was of the opinion that, while the veteran had a 
limited ability to understand the role of illness in his 
life, he was "employable in a loosely supervised situation."  

The Board acknowledges that, in the report of a private 
Employment Vocational Counselor dated in December 2000, the 
veteran was described as "unemployable" in the absence of 
some stabilization of his somatoform disorder.  However, on 
subsequent VA general medical examination in June 2002, it 
was noted that, notwithstanding the veteran's various 
limitations, sedentary employment might be "feasible."  A VA 
psychiatric examination conducted at that same time once 
again yielded a diagnosis of (undifferentiated) somatoform 
disorder, with a Global Assessment of Functioning score of 
65.  Significantly, in the opinion of the psychiatric 
examiner, the veteran did not appear to have any form of 
cognitive impairment.  Nor did he exhibit any particular 
memory deficit.  Comparing the veteran's performance to a 
previous report, there was reason to believe that his 
condition had, in fact, improved, both physically and 
psychologically.  Under the circumstances, there was "no 
indication" that the veteran could not be gainfully employed.  
In fact, the examiner made it abundantly clear that the 
veteran appeared to exaggerate his responses, or was evasive 
and vague.  He was found to have no cognitive impairment.  

The Board has taken into consideration the veteran's 
arguments regarding his alleged unemployability, to include 
testimony offered at the time of a hearing before the 
undersigned Veterans Law Judge in May 2004.  However, the 
testimony by both the veteran and his wife as to the extent 
of his disability is deemed to be not credible, and therefore 
has no probative value.  Rather, the clear weight of the 
evidence is to the effect that the veteran is, at present, 
employable.  While it may be true, as suggested by some of 
the evidence of record, that the veteran may not, in fact, be 
suited to physically-intensive forms of labor, there is no 
doubt that he is, at present, capable of some form of 
sedentary employment.  Accordingly, a total disability rating 
based on individual unemployability is not in order.  


ORDER

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



